          Case 1:19-cv-11282-CM Document 36 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEONG-SUK NO,

                                Plaintiff,
                                                                  19-CV-11282 (CM)
                    -against-
                                                               ORDER OF DISMISSAL
SALVATION ARMY, Markle Residence,

                            Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated February 4, 2020, the Court directed Plaintiff to file an amended

complaint within sixty days. That order noted that since filing the complaint, Plaintiff had

submitted over a dozen illegible documents to the Court, and directed that he include any

allegations he would like the Court to consider in a single amended complaint. That order further

specified that failure to file an amended complaint would result in dismissal of the action.

Plaintiff has not filed an amended complaint. Plaintiff has instead submitted nine self-styled

“letters,” “notices,” or “motions” since the Court issued its order to amend. Like Plaintiff’s

previous filings, these documents are also largely illegible and incoherent. (See ECF Nos. 27-35.)

Most of them appear to relate to other actions that Plaintiff has filed and none of them is

responsive to the Court’s February 4, 2020 order to amend. 1 Accordingly, the Court dismisses the

complaint, filed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), for failure to state a claim

on which relief may be granted, see 28 U.S.C. § 1915(e)(2)(B)(ii).




1
  Due to Plaintiff’s pattern of frivolous and vexatious litigation, by order dated February 25,
2020, the Court barred Plaintiff from filing any civil actions in this Court without first obtaining
from the Court leave to file. See No v. Republic of Korea, ECF 1:20-CV-0655, 8 (S.D.N.Y. Feb.
25, 2020). Plaintiff filed this action before the Court issued its bar order.
           Case 1:19-cv-11282-CM Document 36 Filed 04/27/20 Page 2 of 2



                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court dismisses the complaint for failure to state a claim on which relief may be

granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court directs the Clerk of Court to terminate all pending motions.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     April 27, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  2
